Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “schema validator” in claim 10 and 18. “device discoverer” in claim 9, 12, 14 17, 20.
“Schema validator” lacks equivalent structure in the specification 
“Device discoverer” lacks equivalent structure in the specification 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “schema validator” in 10 and 18, “device discoverer” in claim 9, 12, 14 17, 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “Schema validator” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Specification does not provide any corresponding structure for the “schema validator” and “device discoverer” which are a generic place holder and does not have specific structure. Hence the claims become indefinite to a person of ordinary skill in the art as its corresponding structure is unknown.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7-8, 9, 11, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALVAREZ JANA [20200076690], in view of REMIS [20180081849]

As to claim 1, 
ALVAREZ JANA [20200076690] A method implemented by a baseboard management controller mounted to a motherboard, comprising: 
receiving a configuration schema that specifies a plurality of devices associated with device management system 330 by a communication bus [ 0039:  “device management system 330 may receive one or more commands from the configuration system 320 and apply the one or more commands to the target networking devices 340” 0010: “receiving a networking device filter; determining, based on the networking device filter, a plurality of target networking devices; determining a plurality of object schemas corresponding to the plurality of target networking devices ” Furthermore, teaches 0038: “The present configuration of the target networking devices 340 may be retrieved from the networking device database 310. The configuration system 320 may generate one or more instructions for applying the desired configuration to the target networking devices 340. The generated instructions may be transmitted to a device management system 330. ” and 0086: “The one or more commands may be transmitted to a service that may execute the one or more commands, such as the device management system 330.  The commands may be transmitted directly to the target networking devices 340. The one or more commands may be executed in order to apply the desired configuration to the target networking devices 340. ”].] ; 
for each device of the plurality of devices, verifying validity and  to determine a property of the device [0010: “determining, based on the plurality of object schemas, a common schema corresponding to the plurality of target networking devices; determining, based on the common schema, whether the desired configuration is valid for the plurality of target networking devices; in response to a determination that the desired configuration is valid for the plurality of target networking devices ” and 0044: “A valid configuration may set configurable attributes of the networking device within the predetermined boundaries corresponding to the driver. The schema class may comprise various attributes, such as a name attribute and/or a location attribute.”- configurable attributes are equivalent to property]; and
 responsive to verifying that devices are valid, monitoring operation of the devices [0010: “in response to a determination that the desired configuration is valid for the plurality of target networking devices, comparing a present configuration of each networking device of the plurality of target networking devices to the desired configuration”- comparing the present configuration is equivalent to monitoring because when the device is valid and comparing starts, meaning its monitoring whether the configuration are correct] 

However, REMIS et al teaches  , performing a discovery sequence  over the communication bus based on the configuration schema to verify that the device is communicatively coupled to the baseboard management controller and the devices are communicatively coupled to the baseboard management controller,    [20180081849] teaches [0001: “The subject matter disclosed herein relates to peripheral computing devices and more particularly relates to verifying a communication bus connection to a peripheral device” and 0011: “a plurality of install locations for a plurality of peripheral devices, and each installed peripheral device is communicatively coupleable to the information handling device over separate communication buses…..a mapping of a received identifier for an install location to a communication bus that the identifier was received on for each installed peripheral device” and 0065: “   The peripheral device 114 may be identified using a unique address, a slot ID, a bay ID, and/or the like. Based on the identifier, the switch adapter 302 may determine which communication bus cable 123 is coupled to the identified peripheral device 114” 0079; “the reference module 315 may determine each communication bus cable 123 that is coupled to a peripheral device 114 installed on each backplane 122 coupled to the information handling device 102 ” and 0089: “ the notification module 240 may send a notification to indicate that the communication bus cable 123 may be coupled to the incorrect or not recommended install location for a peripheral device 114.”- determination process is equivalent to discovery process] and the motherboard and coupled to the baseboard management controller [0063: “the BMC 113 may also be coupled to the FPGA 204, over a communication bus 214, to manage the interface between system management software, such as the BIOS 106, an operating system, or other management software, and the peripheral devices 114, the SEP 115, or the like.” And 0082: “information handling device 102 (e.g., on the motherboard)”, these devices can be connected via network see, 0055]   furthermore receiving, via a communication interface of the baseboard management controller [0070 “the BMC 113 compares the identifier received over the communication bus cable 123 to the predefined identifier associated with the communication bus cable 123.” ]

It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of ALVAREZ JANA and Remis because both are directed toward configuration of the devices. ALverez teaches receiving the configuration via network, in addition to that Remis teaches BMC comparing received data, data is received via communication bus cable, and BMC has received via its BMC’s bus Interface. BMC receiving data teaching of Remis can be integrated in configuration receiving by the device management system of Alveris such that the System of the Alveris can be designed such a way that BMC can receive the configuration. These teaching of receiving configuration in Alveris can be combined to BMC receiving information such that the system the ALveris can distribute configuration directly received configuration to coupled devices for updating valid devices with readily available configuration data.  

As to claim 3, 
ALVAREZ JANA  teaches the configuration schema further specifies, for each device of the plurality of devices, at least one of: an address at which the device is located; an address at which one or more configuration registers of the device is located; an expected value for each of the one or more configuration registers; a communication protocol utilized by the device; or a physical location at which the device is located [0037: “The networking device database 310 may indicate, for each networking device, one or more names, locations, addresses, configurations, model number, model type, operating system, services provided, drivers, driver versions, and/or other information corresponding to each networking device. The networking device database 310 may comprise information about networking devices within one physical location, such as a data center, or within multiple physical locations, such as multiple data centers. ” ] 

As to claim 7,
ALVAREZ JANA   teaches the configuration schema is in accordance with a JavaScript Object Notation (JSON) format.  [0062: “The generated object schemas may be in a JSON format, or anyother suitable format.”- hence the data or configuration can be in JSON format]

As to claim 8, 
ALVAREZ JANA  teaches the plurality of devices comprises at least one of: a temperature sensor; a humidity sensor; a fan; a power supply unit; a memory device; a central processor unit; a hardware accelerator; a storage device; a storage controller; or a network controller. [0003: “Networking devices, such as routers and switches, may be used in a network to provide access to the network and/or other services”- network devices are equivalent to network controller”. Further Remis teaches 0056]

As to claim 9, 
ALVAREZ JANA and Remis teaches this claim according to the reasoning set forth in claim 1 supra. Remsi further teaches 0070 “the BMC 113 compares the identifier received over the communication bus cable 123 to the predefined identifier associated with the communication bus cable 123.”

As to claim 11, 
ALVAREZ JANA and Remis teaches this claim according to the reasoning set forth in claim 3 supra.

As to claim 15-16, 
ALVAREZ JANA and Remis teaches this claim according to the reasoning set forth in claim 7-8 supra.

As to claim 17, 
ALVAREZ JANA and Remis teaches this claim according to the reasoning set forth in claim 1supra.

As to claim 19, 
ALVAREZ JANA and Remis teaches this claim according to the reasoning set forth in claim 3 supra.


	Allowable Subject Matter
Claim 2, 4- 6, 10, 12-14, 18,20,  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and correcting the 112 b rejection of the claim limitations in 112 (b) rejection section above.



Response to Arguments

Applicant’s argument: Contrary to the Examiner's assertions, paragraph [0058] of the originally-filed Specification discloses that the "schema validator" and "device discoverer" may be implemented via the processor or controller device depicted in FIG. 7. Accordingly, the Examiner's assertion that the written description fails to disclose the corresponding structure, material, or acts for performing the claimed functions of "schema validator" and "device discoverer", and fails to clearly link the structure, material, or acts to the claimed functions is untenable
Examiner’s Answer: Applicant points out Fig. 7 that controller or the processor implements the “schema validator” and “device discoverer”, however there is not any linkage of processor or the controller implementing the “schema validator” and “device discoverer”. The figure shows that there are controller and processor in the device 700, but does not show any link to the device discoverer and schema validator. Furthermore, controller or processor may implement does not mean any of these particular structure implementing those function and could be any other software or any unknown structure for these substitute and hence is a placeholder. Paragraph 58, only shows and list the device discoverer and schema validator present but does not show any structure, these could be any software module. These terms are substitute used for means for, and are generic placeholder. Therefore, these place holder do not provide structure and are indefinite. Examiner maintains the previous rejection. 

Applicant’s argument: Alvarez Jana and Remis do not teach or suggest "receiving, via a communication interface of the baseboard management controller, a configuration schema that specifies a plurality of devices associated with the motherboard and coupled to the baseboard management controller by a communication bus," as recited by claim 1

Examiner’s Answer: 
Alveris teaches receving configuration data and schemas via network which represent interface. Furthermore, Remis teaches 0070 “the BMC 113 compares the identifier received over the communication bus cable 123 to the predefined identifier associated with the communication bus cable 123.” When BMC of Remis compares the data received via communication bus it receives the BMC interface. These two can be combined such that the configuration schema of the Alveris can be received via the interface the BMC of the Rmis such that the data can be compared and used to update the system as BMC can manage the peripheral devices.

Applicant’s Argument: On page 7 of the Office Action, the Examiner asserts that the device management system of Alvarez Jana receives a configuration schema and equates the object schema of Alvarez Jana to the configuration schema. This is incorrect. As explained above, the device management system merely receives commands from the configuration system. It does not receive a configuration schema in any way. Moreover, the configuration system of Alvarez Jana also does not receive a configuration schema (or an object schema). Instead, the configuration system internally generates an object schema that specifies a series of attributes or rules corresponding to a driver.
Examiner’s Answer: Applicant argues that there is no evident of schema being received. However schema is a information that specifies the configuration of the device monitored as 0023 of instant application discloses. Alveris teaches 0038: “The present configuration of the target networking devices 340 may be retrieved from the networking device database 310. The configuration system 320 may generate one or more instructions for applying the desired configuration to the target networking devices 340. The generated instructions may be transmitted to a device management system 330. ” and 0086: “The one or more commands may be transmitted to a service that may execute the one or more commands, such as the device management system 330.  The commands may be transmitted directly to the target networking devices 340. The one or more commands may be executed in order to apply the desired configuration to the target networking devices 340. ”]. The configuration received for the networking devices is the schema these configurations are received and then transmitted to the networking devices with the modification. 
Applicant’s argument: Remis is directed to verifying a communication bus connection to a peripheral device (see Abstract of Remis). In Remis, a cable management apparatus, which may be part of a baseboard management controller, receives an identifier for a location of where a peripheral device is installed (see paragraph [0054] of Remis). The cable management apparatus compares the identifier to a predefined identifier associated with the communication bus. Id. If the identifiers do not match, a notification may be provided indicating as such. Id. Nowhere does Remis disclose that the cable management apparatus or the baseboard management controller receives a configuration schema of any kind.
Examiner’s Argument: Though Remis does not disclose the receiving configuration schema, it is directed toward the data exchange or transmission which can be incorporated into another system which also communicates/transmits data for the exchanging the desired data. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187